Citation Nr: 1550257	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-19 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf.

3.  Entitlement to service connection for headaches, to include as due to a psychiatric disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf.

4.  Entitlement to service connection for insomnia, to include as due to a psychiatric disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf.

5.  Entitlement to service connection for irritable bowel, an intermittent rash on the face when exposed to petroleum products, memory difficulty, fibromyalgia, and muscle and joint pain, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf.


REPRESENTATION

Veteran represented by:	Michael Viterna, Esq.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to May 1997.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran first filed a claim for "Gulf War Illness" in July 2011, and in September 2011 the RO sent the Veteran a letter requesting that he specify the illness or illnesses he was claiming.  The Veteran did not respond to that letter and his claim was denied in a November 2011 rating decision.

In a May 2014 VA Form 9 with regard to his claim for "Gulf War Illness," the Veteran's representative indicated that the Veteran suffered from daily headaches, insomnia, irritable bowel, an intermittent rash on his face when exposed to petroleum product, anxiety, memory issues, and muscle and joint pain.  The Veteran's representative also requested that the RO consider a diagnosis of fibromyalgia.  

The Veteran has previously claimed service connection for headaches as distinct from his claim for "Gulf War Illness," and therefore, the Board will continue to characterize headaches as a separate issue, but will also consider whether any diagnosed headaches are due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to chemicals and/or environmental hazards during service.

An August 2011 VA mental health consultation treatment note indicates the Veteran was anxious and experiencing difficulty sleeping, and the examiner's impression was generalized anxiety disorder.  The Board has broadened the Veteran's claim for an anxiety disorder to include any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Given the evidence of psychiatric and sleep impairment symptoms, the Board has also listed the Veteran's claims for a psychiatric disorder and insomnia as separate issues on the cover page.  Notably, in a May 2014 Form 9, the Veteran's representative asserted that the Veteran's insomnia and headaches may be due to his generalized anxiety disorder, and accordingly, these theories of entitlement will be considered on remand.

With regard to the claims for irritable bowel, a face rash, memory difficulty, fibromyalgia, and muscle and joint pain, the Board continues to characterize these symptoms and claims as one issue until such determination is made as to etiology.


FINDINGS OF FACT

1.  By a rating decision dated December 1997, the RO originally denied a claim for service connection a low back disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.

2.  Evidence added to the record since the December 1997 RO denial, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the current claim for service connection for low back disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision, which denied a claim of entitlement to service connection for a low back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the December 1997 rating decision denying entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally denied the Veteran's claim for service connection for a low back disorder in a rating decision dated December 1997.  The Veteran did not appeal that decision, and no new and material evidence was submitted within the appeal period.  Therefore, that decision is final.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board must determine whether new and material evidence has been presented before it can reopen a claim to readjudicate an issue on its merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered, regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the December 1997 rating decision, which denied entitlement to service connection for a low back disorder, the evidence of record included the Veteran's service treatment records.  The RO determined that the only diagnosed disorders were a November 1994 possible low back muscle strain and x-ray findings of mild scoliosis.  The RO found that there was no nexus between the Veteran's scoliosis and his military service, reasoning that his scoliosis existed prior to service and that there was no evidence that it permanently worsened as a result of service.  It is unclear how the RO made this determination as the Veteran was never afforded a medical examination and, notably, the Veteran's entrance examination is silent for any diagnosed back disorder, to include scoliosis.

New evidence added to the record since the December 1997 rating decision consists of, in pertinent part, an internet article from the American Academy of Orthopaedic Surgeons discussing different types of scoliosis, to include idiopathic scoliosis, which is of unknown etiology, and neuromuscular scoliosis, which is commonly due to muscle imbalance or weakness.  This evidence suggests that the Veteran's scoliosis may not have preexisted his active duty service and also suggests that, if it did preexist service, that it may have been permanently worsened due to the low back muscle strain the Veteran experienced during service.

The Board finds this evidence constitutes new evidence.  It is not cumulative or redundant of the evidence of record at the time of the December 1997 final denial of the claim sought to be reopened and has not previously been before VA agency decision makers.

The Board also finds this new evidence is material.  The Veteran's claim was previously denied because the evidence did not demonstrate that his military service caused or aggravated a low back disorder, and the newly submitted evidence raises the possibility of a nexus.  Therefore, the Board finds this newly submitted evidence raises a reasonably possibility of substantiating the claim on appeal, and the claim is reopened.  See Shade, 24 Vet. App. at 118.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The record reflects the Veteran has received treatment at the Ann Arbor VA Medical Center (VAMC), yet none of those treatment records are associated with the evidence of record, aside from an August 2011 VA treatment record, which was submitted by the Veteran's representative.  On remand, the RO must obtain and associate all VA treatment records with the evidence of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, the Veteran's DD-214 indicates he had over five years and five months of foreign service.  The Veteran claims, and his service treatment records reflect, that he served in the Southwest Asia theater of operations during the Gulf War, however, there are no personnel records from the Veteran's service associated with his file.  On remand, the RO must obtain those records to verify the nature and length of the Veteran's overseas service and must also take all steps necessary to determine whether the Veteran served in combat.

Low Back Disorder

The Veteran claims he injured his back during service and service treatment records document the Veteran experienced back pain in November 1994 after lifting a heavy object and that he originally hurt his back in 1991 while exiting a vehicle in Saudi Arabia.

The Veteran has not yet been afforded a VA examination and opinion with respect to his claim and, given the in-service documentation of low back injuries and in-service diagnosis of scoliosis, he must be afforded one.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A Psychiatric Disorder

An August 2011 VA mental health note reflects the Veteran was seeking treatment for anxiety, which he began experiencing when he separated from the military.  The treatment note also reflects that the Veteran's anxiety may be the cause of his sleep impairment and the Veteran's representative has argued the Veteran's headaches  may be the result of an anxiety disorder.  Accordingly, an examination is required to determine whether any psychiatric symptoms found can be attributed to a known diagnosis or whether they are due to an undiagnosed illness or other qualifying chronic disability.  If the examiner can attribute any symptoms to a known clinical diagnosis, the examiner must then indicate whether the diagnosed psychiatric disorder is due to the Veteran's active duty service.  Regardless of whether the examiner finds the Veteran's symptoms can be attributed to a clinical diagnosis, the examiner must state whether any diagnosed psychiatric disorder or any psychiatric symptoms are due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must also determine whether any headaches or sleep impairment are due to any diagnosed psychiatric disorders or psychiatric symptoms.

Additional Claims on Appeal

The Veteran has not yet been afforded a VA Gulf War examination to determine whether his claims for headaches, insomnia, irritable bowel, face rashes, memory difficulty, fibromyalgia, and muscle and joint pain can be attributed to a known diagnosis or whether they are due to an undiagnosed illness or other qualifying chronic disability.  If the examiner can attribute any symptom to a known clinical diagnosis, the examiner must then indicate whether the symptom is due to the Veteran's active duty service.  Regardless of whether the examiner finds the Veteran's claimed symptoms can be attributed to a clinical diagnosis, the examiner must state whether the Veteran's symptoms are due to exposure to chemicals and/or environmental hazards during service in the Southwest Asia theater of operations.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must request and obtain all outstanding VA treatment records, to include those from the Ann Arbor VAMC.

The RO must also obtain the Veteran's personnel records from his active duty service in order to determine the nature and length of the Veteran's service in the Southwest Asia theater of operations.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must take all steps necessary to determine whether the Veteran served in combat.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed low back disorder was caused or aggravated by his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include x-rays.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  Whether the Veteran's scoliosis existed prior to his active duty service.  The examiner must provide a thorough explanation for this determination and must discuss the specific evidence upon which this finding is based.

* If the examiner determines that the Veteran's scoliosis did exist prior to service, the opinion must address whether it was aggravated (permanently worsened) due to his active duty service.  The examiner must provide a thorough explanation for this determination and must state the specific evidence upon which this finding is based.

* If the examiner determines that the Veteran's scoliosis did not exist prior to service, the opinion must state whether the Veteran's scoliosis is related to his active duty service.  The examiner must provide a thorough explanation for this determination and must discuss the specific evidence upon which this finding is based.

(b)  Whether any currently or previously diagnosed low back disorder, other than scoliosis, is due to the Veteran's active duty service.  The examiner must provide a thorough explanation for this determination and must state the specific evidence upon which this finding is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded a VA psychiatric examination to determine whether any psychiatric disorder, to include anxiety, found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any currently or previously diagnosed psychiatric disorder, to include anxiety, was incurred in, due to, or aggravated by the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must explain upon what specific evidence this determination is based.

* Whether each identified psychological symptom not attributable to a known diagnosis, to include anxiety, constitutes an undiagnosed illness or other qualifying chronic disability associated with exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must explain upon what specific evidence this determination is based.

* Whether the Veteran's headaches are due to or attributable to any psychiatric diagnosis or psychiatric symptoms.  The examiner must explain upon what specific evidence this determination is based.

* Whether the Veteran's insomnia is due to or attributable to any psychiatric diagnosis or psychiatric symptoms.  The examiner must explain upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded a VA Gulf War examination and any other examinations as deemed necessary, to determine whether any symptoms of headaches; insomnia; irritable bowel; face rashes; memory difficulty; fibromyalgia; and muscle and joint pain are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any current or previous symptoms of headaches; insomnia; irritable bowel, face rashes; memory difficulty; fibromyalgia; and muscle and joint pain are attributable to a known diagnosis.  The examiner must state upon what specific evidence each determination is based.

* If the examiner finds any of the Veteran's symptoms are attributable to a known diagnosis, the examiner must provide an opinion as to whether each diagnosed disability was incurred in, due to, or aggravated by the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must state upon what specific evidence each determination is based.

* If the examiner finds any of the Veteran's symptoms are not attributable to a known clinical diagnosis, the examiner must provide an opinion as to whether each identified symptom constitutes an undiagnosed illness or other qualifying chronic disability associated with exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must state upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


